Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 12, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  153829                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
  DAVID J. McQUEER,                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
             Plaintiff-Appellee,                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  v                                                            SC: 153829                                              Justices
                                                               COA: 325619
                                                               Grand Traverse CC: 2014-030287-NO
  PERFECT FENCE COMPANY,
            Defendant-Appellant.

  _______________________________________/

          On order of the Court, the application for leave to appeal the April 19, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The appellant shall file a supplemental brief within 35 days of the date of this order
  addressing: (1) whether the statutory employer provision of MCL 418.171 is applicable
  to the plaintiff’s claims; and (2) if so, whether the plaintiff has established a genuine issue
  of material fact sufficient to avoid summary disposition; and (3) whether the Court of
  Appeals erred by reversing the Grand Traverse Circuit Court’s order denying, on the
  basis of futility, the plaintiff’s motion to amend his complaint to add an intentional tort
  claim. In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.

         Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae. Motions for
  permission to file briefs amicus curiae and briefs amicus curiae must be filed within 14
  days after the appellee’s supplemental brief is filed with the Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 12, 2018
           t0109
                                                                                Clerk